Spencer, J.
1. Appellant’s amended complaint, filed in the Marion Circuit Court on July 3, 1911, and superseding an original complaint filed on July 2, 1909, challenges the constitutionality of the act of March 5,1909 (Acts 1909 p. 210), commonly known as the Park Board Law, on the ground that such law was special legislation and infringed on the right of the city of Indianapolis to local self-government. Demurrers of the several defendants were sustained on November 21, 1911, and this appeal followed.
*822. *81On March 6, 1911, the legislature passed a further act *82concerning the “department of public parks” in cities of the first and second classes and repealed all laws and parts of laws in conflict therewith. This act of 1911 (Acts 1911 p. 566, §8748 Burns 1914), superseded the act of 1909 in its entirety and this appeal, therefore, presents only a moot question as to the constitutionality of a statute which is no longer operative. ’ It is true that the act of 1911 specifically provided that the repealing clause therein should not affect pending litigation but as the only purpose of this action was to enjoin the defendants from performing duties required of them by a law which no longer exists, the saving clause will not operate here and this appeal must be dismissed for the reason that it presents only a moot question. Appeal dismissed.
Note. — Reported in 108 N. E. 231. See, also, under (1) 2 Cyc. 533; (2) 36 Cyc. 1228.